CIT Bank, N.A. v Fernandez (2022 NY Slip Op 01763)





CIT Bank, N.A. v Fernandez


2022 NY Slip Op 01763


Decided on March 16, 2022


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 16, 2022
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

CHERYL E. CHAMBERS, J.P.
SHERI S. ROMAN
LARA J. GENOVESI
DEBORAH A. DOWLING, JJ.


2019-06568 
2019-06602
 (Index No. 2197/13)

[*1]CIT 
	Bank, N.A., etc., respondent, 
vIris Fernandez, etc., et al., defendants, Ninth Street Corp., appellant.


Susan von Ohlen, Great Neck, NY, for appellant.
Bronster LLP, New York, NY (Alexandra C. Mink of counsel), for respondent.

DECISION & ORDER
In an action to foreclose a mortgage, the defendant Ninth Street Corp. appeals from two orders of the Supreme Court, Kings County (Noach Dear, J.), both dated March 13, 2019. The first order, insofar as appealed from, granted those branches of the plaintiff's motion which were for summary judgment on the amended complaint insofar as asserted against the defendant Ninth Street Corp., to strike that defendant's answer, affirmative defenses, and counterclaims, and for an order of reference, and denied that defendant's cross motion to compel discovery. The second order, insofar as appealed from, granted the same relief to the plaintiff and referred the matter to a referee to compute the amount due to the plaintiff.
ORDERED that the appeals are dismissed, without costs or disbursements.
The appeals from the orders must be dismissed because the right of direct appeal therefrom terminated with the entry of the order and judgment of foreclosure and sale in the action (see Matter of Aho , 39 NY2d 241, 248). The issues raised on the appeals from the orders are brought up for review and have been considered on the appeal from the order and judgment of foreclosure and sale (CIT Bank, N.A. v Fernandez  [Appellate Division Docket No. 2020-08630; decided herewith]; see  CPLR 5501[a][1]).
CHAMBERS, J.P., ROMAN, GENOVESI and DOWLING, JJ., concur.
ENTER:
Maria T. Fasulo
Clerk of the Court